DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
 	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on 11/29/21 has been considered by the examiner.
Claim Objections
 	Claims 1-20 are objected to because of the following informalities:  
In claim 1, line 2, “the tap changer” should be ‘the vacuum on-load tap changer’.
In claim 1, line 8, “the pressure” lacks antecedent basis.
In claim 1, line 13, “the maximum pressure” lacks antecedent basis.
In claim 1, line 19, “the measured pressure” lacks antecedent basis.
In claim 1, lines 20-21, “the time”, “the first rise” and “the second drop” lack antecedent basis.
In claim 1, line 22, “the determined time” and “the switch time” lack antecedent basis
In claim 3, line 3, Examiner requests clarification if the claimed “a predetermined pressure level” is different from the previously claimed ‘a predetermined level’.
In claim 4, line 3, Examiner requests clarification if the claimed “a predetermined maximum level” is different from the previously claimed ‘a predetermined level’.
In claim 5, line 3, “the amount” and “the static pressure” lack antecedent basis.

In claim 6, line 2, “the level” lacks antecedent basis.
Similar issues exist for claims 7,9-12, 13 and 17-18 as for claims 1, 3-6, 1 and 5-6, respectively. 
 	Appropriate clarification or correction is required.
Duplicate Claim Warning
 	Applicant is advised that should claims 5 and 6 be found allowable, claims 17 and 18 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 112
 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 	Claims 2 and 8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	The claim limitation in the dependent claims 2 and 8, that the second peak does not show a succeeding drop contradicts the claim limitations in the independent claims 
Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 1-5, 7-11, 13 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Stenestam (US 2005/0099741) in view of Halen (WO 2009/130201).
 	With respect to claim 1, Stenestam discloses a method, for monitoring tap changer, wherein the tap changer comprises: a housing (Fig. 1 10) filled with insulating fluid (Fig. 1 OIL), a diverter switch (Fig. 2 24) arranged inside (Fig. 1 12) of the housing and comprising at least one movable contact (Fig. 3A contact which contacts 39a and 39b), at least one pressure sensor (Fig. 5 40) which measures the pressure in the housing, wherein the method comprises: determining a pressure signature (Fig. 6 S5), including two succeeding peaks within a predetermined time interval, a first (Fig. 4 MAIN CONTACT) of the peaks corresponding to the main contact (paragraph 29) being open and a second (Fig. 4 TRANSITION CONTACT) of the peaks corresponding to the transition contact being open (paragraph 29), and where the maximum pressure does not exceed a predetermined level (Fig. 4 EMERGENCY LEVEL), continuously 
 	Halen discloses a vacuum on-load tap changer a diverter switch (Fig. 1 109,105,111) comprising selector switches (Fig. 1 109a,109b) and at least two vacuum interrupters comprising a main vacuum interrupter (Fig. 1 111a) and a resistor vacuum interrupter (Fig. 111b) for interrupting a current through the selector switches, determining a pressure signature, corresponding to the main vacuum interrupter being open and corresponding to the resistor vacuum interrupter being open, 
(“The synchronisation signal may be generated as a response to change in oil pressure of the on-load tap changer. The oil pressure change may be generated due to a closing and/or opening vacuum switch of the on-load tap changer”) continuously (paragraph 36) measuring (Fig. 6 S2) the pressure in the housing with the pressure sensor, for detecting opening and closing of the main vacuum interrupter and the resistor vacuum interrupter, wherein the pressure increases when a respective of the vacuum interrupters is opened and drops when it closes, (“One possible source of synchronisation signal is oil pressure. It has been found that when the vacuum switches open or close, this results in a pressure change in the surrounding oil. Consequently, an 

 	With respect to claim 2, Stenestam in view of Halen make obvious the method according to claim 1, comprising: detecting when the measured pressure shows the pressure signature but where the second peak does not show (Fig. 4 PRESSURE does not return to Po) a succeeding drop (paragraph 33), and activating an alarm (Fig 6 S9) 

 	With respect to claim 3, Stenenstam in view of Halen make obvious the method according to claim 1, comprising detecting when the measured pressure shows the pressure signature (Fig. 6 S7) and when the pressure at the peaks does not exceed a predetermined level (Fig. 6 PRESSURE > EMERGENCY LEVEL N) and that the peaks should be easily extractable (paragraph 35), and discloses gas-producing events (paragraphs 27 and 31) based on the pressure peaks as well as sctivating an alarm (Fig. 6 S9). Stenenstam does not explicitly address that the vacuum on-load tap changer has had a gas-producing event.
 	However, Halen teaches any change from the normal arc situation can be used to trigger an alarm. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement detecting when the measured pressure shows the pressure signature and when the pressure at the peaks does not exceed a predetermined pressure level, and activating an alarm that indicates that the vacuum on-load tap changer has had a gas-producing event. The reason for doing so was to notify the operator or high level controller in order to protect the on-load tap changer.

 	With respect to claim 4, Stenenstam in view of Halen make obvious the method according to claim 1, comprising: detecting (Fig. 6 S3) a pressure pulse with a pressure above a predetermined maximum level (Fig. 4 EMERGENCY LEVEL), and switch off 
 	Nevertheless, Halen teaches any change from the normal arc situation can be used to trigger an alarm. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement. Activating an alarm that the vacuum on-load tap changer is not operating safely, in order to allow the end user or high level controller to take appropriate action to protect and maintain the on-load tap changer.

 	With respect to claim 5, Stenenstam in view of Halen make obvious the method according to claim 1, comprising detecting (Fig. 6 S2) the amount of the static pressure in the housing, and determining the amount of insulating fluid based on the amount of the static pressure (paragraph 38, converter to the level of insulating liquid).

 	With respect to claims 7-11, Stenenstam in view of Halen make obvious a monitoring system as set forth above. See claims 1-5, respectively, for additional details.
 	With respect to claim 13, Stenenstam in view of Halen make obvious the method as set forth above. See claim 1 for additional details. 	

 	With respect to claim 15, Stenenstam makes obvious the method according to claim 13, and discloses gas-producing events (paragraphs 27 and 31) based on the 
 	However, Halen teaches any change from the normal arc situation can be used to trigger an alarm. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement comprising: activating an alarm that indicates that the vacuum on-load tap changer has had a gas-producing event, in order to protect and determine the wear on the on-load tap changer.

 	With respect to claim 16, Stenenstam in view of Halen make obvious the method according to claim 13, comprising: activating an alarm that the vacuum on-load tap changer is not operating safely (Fig. 6 S9).

 	With respect to claims 17, Stenenstam in view of Halen make obvious the method as set forth above. See claim 5 for additional details.

 	Claims 6, 12, 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Stenestam (US 2005/0099741) in view of Halen (WO 2009/130201) and further in view of Jain (US 2013/0158897).
 	With respect to claim 6, Stenestam in view of Halen make obvious the method according to claim 5 as set forth above, and remain silent as to generating an alarm when the insulating fluid should be adjusted.
  	Jain discloses activating an alarm that indicates that the level of insulating fluid in the housing should be adjusted when the determined amount of insulating fluid is 

 	With respect to claims 12, Stenenstam in view of Halen and Jain make obvious the monitoring system as set forth above. See claims 6 for additional details.

 	With respect to claim 14, Stenenstam in view of Halen make obvious the method according to claim 13, comprising triggering an alarm signal (Fig. 6 S9) when an adverse trend has been identified. Stenenstam remains silent as to further indicating that a safe position has been reached.
 	Jain discloses outputting a position signal indicative of the position and including a nominal position (paragraph 11). 	It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement activating an alarm that indicates that the vacuum on-load tap changer is malfunctioning and that it has reached a safe position, in order to provide the operator or high level controller with the information to provide the optimal response to the malfunctioning.

 	With respect to claims 18, Stenenstam in view of Halen and Jain make obvious the method as set forth above. See claim 6 for additional details.
Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY RAYMOND BEHM whose telephone number is (571)272-8929. The examiner can normally be reached M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY R BEHM/Primary Examiner, Art Unit 2839